Title: To George Washington from Brigadier General John Glover, 1 April 1777
From: Glover, John
To: Washington, George



Dear Sir.
Marblehead [Mass.] 1 April 1777

I recd your Excellys esteem’d favour of the 3 Ulto Adviseing that by a Resolve of the Honble the Continental Congress, they were pleas’d to promote me to the Rank of Brigr General.
I esteem it, a mark of grate respect & Honor don by that August body—unmerited by me. I Could wish myself Qualified, but when I Consider my owne inabilities, & inexperience, I Cannot think myself in any Degree Capable of doing the duty, necessary to be don, by an officer of that Rank; these are the only Objections, which I hope will have such weight, with your Excelly as to excuse me from accepting the Commission.
At the same time suffer me, to acknowledge myself under the Gratest obligations, for the Honor don me, in your Excellys Recommendation to the Honble Congress, as well, as for the many past favours, from Time to Time, your Excelly has been pleas’d To Conferr upon me.
I have particularly attended to, & don all in my Power to expedite the Raising of the Troops of This State, which gos on but Very Slowly, in particular in the Sea Ports, owing to the grate number of privateers fixing out, the owners of which Tells the men, the embargo will soon be taken off, which keeps them from inlisting into the land service. there is at least 5 or 600, as Good, able bodied men, in this Town, as I should wish to See in the field, but nothing will induce them, to go into the Army, while there’s the least prospect of Going by Sea.
I Could wish our Genl Court would Lay an embargo, on all private property, for three years; In that Case its my Opinion, there would be

at least Two Thousand men, oute of this & the Neighbouring Sea Port towns, that would immediately engage in the Land army.
There has been Grate Difficulty in procureing arms, before the late arrival, of a Ship from France, to Portsmouth, which brought 12000 Stands, these I apprehend will be sufficient to furnish the troops of this, and that State.
Oure Genl Court, the week past, had under Consideration the adopting the Cols: Lee, Hendley and Jacksons Regiments, which (I am Sorry to Say) they have not yet don. the reasons I am told are these, they are afraid it will retard the filling up the 15 Battalnns Orderd by Congress, and that they have not recd any Order to adopt the others. They are three exceeding fine Choirs of officers. I should be Very Sorry your Excellency, Should Lose them—as the Life & Sole of an army (if I may So Speak) is Good officers. I am Dear Sir your Excellencys Most Obedet Humble Sert

John Glover

